Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 6 is actually two figures which should be identified separately and should not be linked.  37 CFR 1.84(h). Similar issue with figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-9, 11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102 as being anticipated by Wang (US 20140218890).
Regarding claim 1, Wang teaches a key structure, comprising: a bottom plate 106; a keycap 102; 5a lifting mechanism configured to pivotally connect the bottom plate and the keycap (paragraph 26); a backlight module 104 disposed on the bottom plate and provided with a through hole 109 (the light guide 104 disposed on the bottom surface of the plate 106), a first surface and a second surface opposite to the first surface (top and bottom surfaces), wherein the through hole is extended to the second surface from the first 10surface; a fixer 110 pressing the first surface; and a fixing portion 103 configured to press the fixer on the bottom plate (the fixing portion 103 pushes the fixer 110 toward the bottom plate, see Figs. 1-4).  
Regarding claim 13, Wang teaches a keyboard, comprising: 14a key structure, comprising: a bottom plate 106; a keycap 102; a lifting mechanism (paragraph 26) configured to pivotally connect the bottom 5plate and the keycap; a backlight module 104 disposed on the bottom plate and provided with a through hole 109, a first surface and a 
Regarding claims 3 and 15, Wang teaches the key structure wherein the bottom plate 106 comprises a positioning column 108 provided with a positioning hole 107; the positioning column passes through the through hole 109 of the backlight module 104, and the fixing portion 103 passes through the positioning hole of the positioning column (Fig. 2). 
 Regarding claims 4 and 16, Wang teaches the key structure wherein the fixing portion 103 comprises a penetrating portion 114 and a first pressing portion 103; the penetrating portion is connected to the first pressing portion and passes through the through hole 109 of the backlight module 104 and the bottom plate 106, and the first pressing portion presses the fixer 112 (Figs. 1-4).  
Regarding claims 6 and 18, Wang teaches the key structure wherein the fixer further 30comprises a pressing plate 110 and a positioning column 112, the pressing plate presses the first surface, and the positioning column is protruded from 13the pressing plate; the pressing plate is provided with a first surface (bottom surface) and a second surface (top surface) opposite to the first surface, the second surface of the pressing plate presses the first surface of the backlight module, and the positioning column is protruded with respect to the first surface 5of the pressing plate (the fixing portion 103 presses the light module 104 by applying pressure on the casing 120, see Figs. 1-4).  
Regarding claims 7 and 19, Wang teaches the key structure wherein  the entire second surface (top surface) of the pressing plate 110 presses the first surface of the backlight module 104 (as the fixing portion is tightening up, the frame 110 pushes the light module toward the plate 120, see Figs. 1-4).
Regarding claims 8 and 20, Wang teaches the key structure wherein the fixer further 10comprises a pressing plate 110 and a fixing column 112, the pressing plate presses (pushes) the first surface, the fixing column is protruded from the pressing plate, the fixing column is provided with a first end surface and a second end surface opposite to the first end surface, and the second end surface of the fixing column is interposed between the first surface 15of the backlight module and the first end surface (Figs. 1-4 and annotated figure 4).  

    PNG
    media_image1.png
    341
    572
    media_image1.png
    Greyscale



Regarding claim 9, Wang teaches the key structure wherein the bottom plate 106 is provided with a light hole 107, which partly overlaps the fixer 112 along the lifting 
Regarding claim 11, Wang teaches the key structure wherein the entire fixer 112 is located beside the first surface (top surface) of the backlight module 104 (Figs. 1-4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yu, et al. (US 20140090966)
Regarding claim 12, Wang teaches the key structure wherein the bottom plate 106 is provided with a first surface and a second surface opposite to the first surface (top and bottom surfaces), the backlight module 104 is disposed on the first surface of the 30bottom plate by the second surface (Figs. 1-4). Wang does not teach the fixing portion and the bottom plate being integrally formed in one piece; and the fixing portion being recessed. Yu teaches a similar keyboard with a fixer (51b or 60) and fixing portion 60, the fixing portion is recessed or have a recess 61 to receive the fixer 51 (Figs. 1-3), as required by claim 12; wherein the fixing portion (50 or 51b) and the bottom plate 30 being integrally formed in one piece (Figs. 1-3 and paragraph 24), as required by claim 2 and 14. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Yu in the keyboard of Wang to provide a more secure keyboard.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Brock (US 20150332874).
Regarding claim 10, Wang teaches the key structure wherein the fixer 110 further 20comprises a pressing plate 110 and a positioning column 112, the bottom plate 106 is provided with a light hole 107, the pressing plate presses the first surface, the positioning column passes through the backlight module 104 (Figs. 1-4). Wang does not teach the positioning column and the light hole do not overlap along the lifting direction of the lifting mechanism.  However, Brock teaches a similar keyboard that comprises a light module 136, a bottom plate 126 with a light hole 132, and a fixer 168 with a positioning column 170; the fixer column 170 do not overlap with the light hole (Figs. 2-4). It would have been obvious to one having ordinary skill in the art at the time of the invention to rearrange the light hole and the positioning column, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 17, the prior art fails to teach or show, alone or in combination, the claimed keyboard wherein the fixing portion further comprises a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AHMED M SAEED/Primary Examiner, Art Unit 2833